Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
					Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1, 4, 6-7, 10-11, 14, 17, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 9-10, 12, and 14-15 of copending Application No. 16/382,006. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely a broader version of the copending claims with respect to the fourth processing stage.  Furthermore, the present application emulates a string 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

16381926
16382006
1. A device configured to emulate a bidirectional string correlithm object generator, comprising:
1. A device for emulating a square lattice correlethim object generator, comprising:
 a first processing stage that outputs a first sub-string correlithm object comprising an n-bit digital word, wherein each bit of the n-bit digital word comprises a value of zero or one;
 a first processing stage that outputs a first sub-lattice correlithm object comprising an n-bit digital word, wherein each bit of the n-bit digital word comprises a value of zero or one; 
second processing stage communicatively coupled to the first processing stage and that: 
a second processing stage communicatively coupled to the first processing stage and that: 
receives the first sub-string correlithm object from the first processing stage;
receives the first sub-lattice correlithm object from the first processing stage;
receives a distance parameter representing a distance in n-dimensional space between adjacent sub-string correlithm objects, the distance parameter identifying a particular number of bits;
receives a distance parameter representing a distance in n-dimensional space between adjacent sub-lattice correlithm objects, the distance parameter identifying a particular number of bits;
number of bits identified by the distance parameter, changes the value from a zero to a one or from a one to a zero; and
for a plurality of bits of the first sub-lattice correlithm object up to the particular number of bits identified by the distance parameter, changes the value from a zero to a one or from a one to a zero; and 
outputs a second sub-string correlithm object comprising an n-bit digital word, wherein each bit of the second sub-string correlithm object has a value that is based on the value of a corresponding bit of the first sub-string correlithm object and the changed values for the particular number of bits identified by the distance parameter; and 
outputs a second sub-lattice correlithm object comprising an n-bit digital word, wherein each bit of the second sub-lattice correlithm object has a value that is based on the value of a corresponding bit of the first sub-lattice correlithm object and the changed values for the particular number of bits identified by the distance parameter;
a third processing stage communicatively coupled to the first processing stage and that: 
a third processing stage communicatively coupled to the first processing stage and that: 
receives the first sub-string correlithm object from the first processing stage; 
receives the first sub-lattice correlithm object from the first processing stage; 
receives the distance parameter; 
for a plurality of bits of the first sub-lattice correlithm object up to the particular number of bits identified by the distance parameter, changes the value from a zero to a one or from a one to a zero, wherein the bits of the first sub-lattice correlithm object that are changed in value by the third processing stage are different from the bits of the first sub-lattice correlithm object that are changed in value by the second processing stage; and
for each bit of the first sub-string correlithm object up to the particular number of bits identified by the distance parameter, changes the value from a zero to a one or from a one to a zero; and

outputs a third sub-string correlithm object comprising an n-bit digital word, wherein each bit of the third sub-string correlithm object has a value that is based on the value of a corresponding bit of the first sub-string correlithm object and the changed values for the particular number of bits identified by the distance parameter.
outputs a third sub-lattice correlithm object comprising an n-bit digital word, wherein each bit of the third sub-lattice correlithm object has a value that is based on the value of a corresponding bit of the first sub-lattice correlithm object and the changed values for the particular number of bits identified by the distance parameter; 

a fourth processing stage communicatively coupled to the second processing stage and the third processing stage, and that: receives the first sub-lattice correlithm object from the first processing stage;  receives the second sub-lattice correlithm object from the second processing stage; receives the third sub-lattice correlithm object from the third processing stage; outputs a fourth sub-lattice correlithm object comprising an n-bit digital word, wherein each bit of the fourth sub-lattice correlithm object has a value that is based on the value of a corresponding bit of the first sub-lattice correlithm object that was not changed in either the second sub-lattice correlithm object or the third sub-lattice correlithm object, and 
 
wherein: for each bit of the second sub-lattice correlithm object that was changed from the first sub-lattice correlithm object, changes the value from a zero to a one or from a one to a zero for half of those bits and keeps the value the same as in the second sub-lattice correlithm object for the other half of those bits; for each bit of the third sub-lattice correlithm object that was changed from the first sub-lattice correlithm object, changes the value from a zero to a one or from a one to a zero for half of those bits and keeps the value the same as in the third sub-lattice correlithm object for the other half of those bits.


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
Claims 2-3, 5, 8-9, 12-13, 15-16, 18, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  Applicant claims devices, methods, and computer readable media for emulating a bidirectional string correlithm object generator.  The device as in claim 1 comprises a first processing stage that outputs a first sub-string correlithm object comprising an n-bit 
The primary reason for indication of allowable subject matter is the specific configuration of processing stages and steps performed during each processing stage, specifically the limitations in combination with the remaining limitations wherein for each 
D.J. Matzke, Probabilistic Geometry and Information Content (an Introduction to Corob Theory), ANPA Conference, 2002 (hereinafter “Matzke”) discloses an overview presentation of the field of probabilistic geometry including correlithm objects within n-dimensional spaces of objects described by standard distances to a point within the space with data points associated with points in space (Abstract, p. 5-7).  Matzke further discloses object geometries and associated distance histograms (p. 12-14, 16-18).  Matzke does not, however, explicitly discloses a configuration of processing stages or processing data objects wherein for each bit of a sub-string correlithm object up to the particular number of bits identified by the distance parameter the value is changed from a zero to an one or from a one to a zero, and outputting a sub-string correlithm object comprising an n-bit digital word, wherein each bit of the sub-string correlithm object has a value that is based on the value of a corresponding bit of another sub-string correlithm object and the changed values for the particular number of bits identified by the distance parameter for any processing stage.
D.J. Matzke and P.N. Lawrence, Probabilistic Geometry and Information Content (an Introduction to Corob Theory), ANPA 24i, 2003 (hereinafter “Matzke-Lawrence-2003”) discloses use of Corobs (correlational-Algorithm Objects), 
D.J. Matzke and P.N. Lawrence, Invariant quantum ensemble metrics, Proceedings of SPIE 5815, Quantum Information and Computation III, 2005 (hereinafter Matzke-Lawrence-2005”) discloses application of Correlithm object theory to a quantum encoding (abstract).   Matzke-Lawrence-2005 discloses fundamental geometric topics consistent with Matzke, and Matzke-Lawrence-2003 (p. 116--120).  Matzke-Lawrence-2005 further disclose encoding correlithm objects by converting random values to phases and computing of distance measures (fig 7-9, 11).  Matzke-Lawrence-2005 does not, however, explicitly discloses a configuration of processing stages or processing data objects wherein for each bit of a sub-string correlithm object up to the particular number of bits identified by the distance parameter the value is changed from a zero to an one or from a one to a zero, and outputting a sub-string correlithm object comprising an n-bit digital word, wherein each bit of the sub-string correlithm object has a value that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289. The examiner can normally be reached 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182